Carro, J. P.,
dissents in part in a memorandum as follows: I agree with the judgment of my colleagues except insofar as they decline to reduce the defendant’s sentence as a matter of discretion in the interest of justice (CPL 470.15 [2] [c]; [6] [b]).
*105The Legislature has provided a sentencing range upon conviction of murder in the second degree of terms from 15 years to life, to 25 years to life. Within the range of that 15 to 25 year base sentence, the sentencing Judge is to contour a minimum which is appropriate to the severity, under the circumstances of each particular case, of this always grave offense. This is a case where an 18 year old male, after being pushed by a group of men from a table he occupied with his friends in a nightclub, shot one of those men to death in answer for his conduct. Undeniably this was a tragic and senseless killing. If, however, the sentencing scheme authorized by the Legislature is to be instantiated with reason, it cannot mean that this young man, under these circumstances and without a prior criminal record, ought to receive the maximum sentence that could be imposed upon a conviction for the most depraved torture, mutilation and murder of a police officer, an elderly person or even a child in full view of its parents.
In consideration of the defendant’s youth (see, People v Young, 113 AD2d 852, 854, Iv denied 66 NY2d 924), and lack of prior convictions (see, People v Diaz, 118 AD2d 651, 652, Iv denied 68 NY2d 769), I believe that we should reduce the defendant’s sentence for murder to 20 years to life running concurrently, instead of consecutively, with his sentence of 2 Vs to 7 years for escape in the first degree. In my view that is where punishment appropriate to this case falls on the gradient established by our Legislature. Two maximum sentences running consecutively, imposed upon an 18 year old with no prior convictions, who was provoked by his victim, seems to me disproportionate in consideration of the range of possible sentences designed to punish the offender when his acts are accompanied by only aggravating circumstances, as opposed to those where mitigating circumstances are present.